MAYFIELD, J.
The defendant was indicted for the larceny of one $20 gold piece, one $10 gold piece, one $10 bill, 4 silver dollars, and 90 cents in silver specie,, which denominations are otherwise unknown to the grand jury, all money of the United States, and the property of Charlie Cowan, of the value of $44.90. The evidence conclusively showed that money of the denominations and value alleged was stolen from Charlie Cowan, and it tended to show that the defendant was the thief; in fact, he admitted getting a part of the money of Cowan alleged to have been stolen. No witness, however, testified that the money was stolen, or that found in the possession of the defendant claimed to have been stolen, was money of the United States of America; but it was certainly open to the jury to infer,, from all the evidence, that it was such. We do not think that there was such an entire failure of proof as-to this description of this money as would warrant the giving of the affirmative charge for the defendant.
There is no question of variance in the case. There was no proof to show that it was the money' of any other-sovereign or government than that of the United States. It is simply a question of sufficiency of proof as to the averment. Money is defined as follows: “Money, in its strict, technical sense, is coined metal, usually gold or silver, upon which the government stamp has been impressed to indicate its value; in its more popular sense,, any currency token, bank notes, or other circulating medium in general use as the representative of value; a generic term, covering everything which by consent is made-to represent property, and passes as such currently from hand to hand. The word designates the whole volume of the medium of exchange, regardless of its character or denomination.”-State v. Downs, 148 Ind. 324, 47 N. E. 670, 671; Hopson v. Fountain, 5 Humph *84(Tenn.) 140; Graham v. State, 5 Humph. (Tenn.) 40, 41; State v. Hill, 47 Neb. 456, 66 N. W. 541, 559; United States v. Lucius Beebe & Sons, 122 Fed. 762, 767, 58 C. C. A. 562. This court has held that the generic term “money” is understood to include notes as well as the authorized coin of the country, since the introduction and free use of bank and treasury notes as a circulating medium and standard of value.' — Noble v. State, 59 Ala. 73. This court has also decided that, when a decree provides for the payment of money, that term imports a constitutional currency. —Shackelford v. Cunningham, 41 Ala. 203.
It was therefore open for the jury to infer that the money stolen was lawful money of the United States of America, if it was not their duty so to do; it not appearing that it was the money of any other sovereign or gov'fcrnment than that of the United States of America, and the proof being abundantly sufficient in all other respects to support a conviction.
The court properly refused to give the affirmative ■charge for the defendant, or to direct a verdict in his favor. This being the'only exception or question reserved or presented for review on appeal, the judgment must be affirmed.
Affirmed.
Anderson, Sayrei, and Evans, JJ., concur.